Filed:   April 28, 2003

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                             No. 01-2413
                            (CA-01-120-2)



Cheryl A. Peters,

                                                Plaintiff - Appellant,

          versus


Timothy Jenney, etc., et al.,

                                               Defendants - Appellees.



                              O R D E R



     The court amends its opinion filed April 22, 2003, as follows:

     On the cover sheet, section 2 -- the term “Plaintiff-Appellee”

is corrected to read “Plaintiff-Appellant.”

                                          For the Court - By Direction




                                          /s/ Patricia S. Connor
                                                   Clerk
                              PUBLISHED

            UNITED STATES COURT OF APPEALS

                  FOR THE FOURTH CIRCUIT

4444444444444444444444444444444444444444444444447
CHERYL A. PETERS,
     Plaintiff-Appellant,

     v.

TIMOTHY JENNEY, Individually and in
his official capacity as
Superintendent of Schools; K.
EDWIN BROWN, Individually and in
his official capacity as Assistant
Superintendent for Accountability;
NANCY GUY, Individually and in her                       No. 01-2413
official capacity as a School Board
Member; SHEILA MAGULA,
Individually and in her official
capacity as Associate
Superintendent for Curriculum and
Instruction; SCHOOL BOARD OF THE
CITY OF VIRGINIA BEACH, VIRGINIA,
       Defendants-Appellees.

UNITED STATES OF AMERICA,
    Amicus Supporting Appellant.
4444444444444444444444444444444444444444444444448

           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                Tommy E. Miller, Magistrate Judge.
                          (CA-01-120-2)

                       Argued: June 4, 2002

                     Decided: April 22, 2003

   Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.

____________________________________________________________
Vacated and remanded by published opinion. Judge Williams wrote
the majority opinion, in which Judge Motz joined. Judge Widener
wrote a dissenting opinion.

____________________________________________________________

                               COUNSEL

ARGUED: Kristen M. Galles, EQUITY LEGAL, Alexandria, Vir-
ginia, for Appellant. Seth Michael Galanter, Appellate Section, Civil
Rights Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Amicus Curiae. Richard Hoyt Matthews,
PENDER & COWARD, P.C., Virginia Beach, Virginia, for Appel-
lees. ON BRIEF: Deborah C. Waters, RUTTER, WALSH, MILLS
& RUTTER, L.L.P., Norfolk, Virginia, for Appellant. Ralph F. Boyd,
Jr., Assistant Attorney General, Dennis J. Dimsey, Appellate Section,
Civil Rights Division, UNITED STATES DEPARTMENT OF JUS-
TICE, Washington, D.C., for Amicus Curiae. Paul A. Driscoll,
PENDER & COWARD, P.C., Virginia Beach, Virginia, for Appel-
lees.

____________________________________________________________

                                OPINION

WILLIAMS, Circuit Judge:

   Dr. Cheryl Peters appeals from the district court's1 grant of sum-
mary judgment rejecting her retaliation claims under Title VI of the
Civil Rights Act of 1964, 42 U.S.C.A. § 2000d (West 1994), 42
U.S.C.A. § 1983 (West 1994), and the First Amendment to the U.S.
Constitution against the Virginia Beach School Board (the School
Board or Board) and various individuals associated with the Virginia
Beach School District.2 Because we conclude that Title VI provides
____________________________________________________________
    1
      By consent of the parties, the district court referred this case to a mag-
istrate judge to conduct all proceedings pursuant to Federal Rule of Civil
Procedure 73 and 28 U.S.C.A. § 636 (West 1993 & Supp. 2001).
   2
    Appellee Virginia Beach School Board is the statutory controlling
body for the Virginia Beach School District. Appellee Timothy Jenney

                                    2
a cause of action for retaliation based upon opposition to practices
that Title VI forbids, we vacate the district court's grant of summary
judgment and remand to provide the parties with an opportunity to
further develop the record regarding the nature of the practices that
Peters opposed as well as to address other relevant issues. Because we
conclude that Peters adequately pleaded a First Amendment retalia-
tion claim and presented evidence sufficient to survive summary
judgment as to the requisite causal relationship between her advocacy
of changes to the gifted program and the nonrenewal of her contract,
we vacate the district court's entry of summary judgment on Peters's
First Amendment claim.

                                  I.

                                  A.

   Peters, who is Caucasian, is a specialist in gifted education and
holds a doctorate in that field. She was hired in 1997 by the school
board as the Director of Gifted Education and Magnet Programs. At
the time she was hired, there were three African-Americans on the
Board. Peters was recruited from the Rockfield, Illinois public
schools, where she worked to effect compliance with a desegregation
order, and she also advised other school districts on a consulting basis
regarding Title VI compliance issues.

    When Peters was hired, Virginia Beach Superintendent of Schools
Timothy Jenney was aware that the Office of Civil Rights of the U.S.
Department of Education (OCR) was considering a discrimination
complaint filed by Curtis W. Harris, the President of the Virginia
chapter of the Southern Christian Leadership Conference (SCLC).
The complaint alleged that the school district had violated Title VI of
the Civil Rights Act of 1964 by (1) failing to place black students in
gifted programs on a proportionate basis; (2) failing to hire and pro-
____________________________________________________________

is the district's Superintendent of Schools. Appellee K. Edwin Brown is
the assistant superintendent for accountability. Appellee Sheila Magula
is the associate superintendent for curriculum and instruction. Appellee
Nancy Guy is an individual member of the Board. All appellees collec-
tively will be referred to as "Appellees."

                                   3
mote black teachers and administrators on a proportionate basis; (3)
"inappropriately" transferring black teachers and administrators; (4)
discriminatorily assigning students to classes and/or ability groups;
and (5) disciplining black students on a disproportionate basis.3 Jen-
ney was aware that Peters was experienced in complying with the
requests of the OCR, but Peters was not aware of the SCLC complaint
at the time she was hired.

    Within a few weeks after Peters was hired by the school district,
Jenney called her to his office to discuss the complaint pending before
the OCR and the need to "get OCR off [the school district's] back."
(J.A. at 259.) Peters was directed to talk to the OCR, attempt to sat-
isfy it, write an action plan to respond to its concerns, and success-
fully "handle" the concerns of parents regarding any changes to the
gifted program caused by the school district's OCR concerns. (J.A. at
259.) Peters told the OCR that she perceived a "willingness, indeed
commitment" on the part of the school district's administration to
"provid[e] equitable opportunities for all students." (J.A. at 121.) She
developed an eight-point "Action Plan" for the gifted program (the
Plan), which in relevant part called for increased efforts to retain
minority students in the program, better training of staff and teachers
to recognize giftedness, expansion of recruitment efforts directed
towards minority students, and enhanced efforts to inform parents and
students about the program and about the "characteristics of gifted-
ness." (J.A. at 495.) Jenney and the Board approved the Plan, and
Peters asserts that the OCR "accepted" the Plan. (Appellant's Br. at
6.) In 2001, the OCR commended Jenney for "evidencing a strong
commitment to ensuring equal access to gifted education and promot-
ing educational excellence and opportunity for all students." (J.A. at
180.)

   Peters also developed an in-depth program model which partially
was focused on improving minority participation in the program. One
major element of this plan involved converting a gifted elementary
school, known as the Old Donation Center (ODC), from operation on
a one-day-a-week basis, with gifted students attending their home
____________________________________________________________
   3
    Importantly, each of these charges was framed in disparate impact
terms, focusing on the "proportionality" of representation along various
dimensions rather than any intentionally discriminatory practice.

                                  4
schools the other four days per week, to a full-time, five-days-a-week
gifted school. Further, the plan called for the establishment of a gifted
resource program in each school for students who were not admitted
to ODC. Peters also promoted blanket testing of all first and third
grade students, which she asserts was to be conducted in a manner
that would make the identification process more "inclusionary."4 (J.A.
at 264.)

    In March of 1998, the School Board approved Peters's program
model. Her relations with the school district's administration deterio-
rated, however, after her supervisor, Michael O'Hara, was replaced
by Sheila Magula, who allegedly told Peters that she was opposed to
Peters's program model. During a July 16, 1998, meeting, Magula
complained to Peters of numerous performance inadequacies, ranging
from nonresponsiveness to media inquiries to missed deadlines, a fail-
ure to return important telephone calls, and a failure to select the best
applicants for positions at ODC and as gifted resource teachers in
schools other than ODC. On September 1, 1998, Magula reprimanded
Peters for missing work without an approved absence and recom-
mended that she be docked one day's pay. According to Peters, the
absence in question occurred because she needed to obtain medical
treatment. On October 26, 1998, Jenney reprimanded Peters for fail-
ing to meet deadlines, failing to adhere to accepted employment prac-
tices in hiring teachers, and engaging in various alleged incidents of
unprofessional conduct involving missed meetings, a lack of under-
standing of budgeting processes, and nonresponsiveness to various of
Jenney's inquiries. Jenney also stated that "there is a tremendous
amount of evidence that circumstantially links [Peters] with a great
deal of . . . unrest in the gifted and talented community."5 (J.A. at 49.)
____________________________________________________________
    4
      Some evidence indicates that the Virginia Beach gifted program iden-
tifies as gifted a less than proportionate number of black students. (J.A.
at 303, 305.) Some evidence further indicates that, when the "gifted" sta-
tus of students is evaluated using achievement test scores, the percentage
of gifted black students in the overall student population is greater than
the percentage of black students in the gifted program. (J.A. at 305.)
Thus, some evidence indicates that the selection procedures employed by
the school district's gifted program under-identified black students as eli-
gible for the gifted program.
   5
   Peters asserts that Jenney asked her to cease meeting with groups of
minority parents, as she was "stirring them up and causing problems."

                                   5
    Sometime in November of 1998, Jenney recommended that Peters
be suspended from her position. After opposition developed among
some parents, Jenney gave Peters a "second chance," but he placed
her under the supervision of defendant K. Edwin Brown, the Assistant
Superintendent for Accountability. Jenney asserts that he took this
step because of his concerns that personality conflicts with Magula
might be responsible for Peters's difficulties. On February 17, 1999,
after supervising Peters for approximately ten weeks, Brown con-
cluded that she had failed to improve her performance and recom-
mended that Jenney terminate her immediately. Brown stated that he
recommended terminating Peters because "she was incapable of lead-
ing the gifted program in a responsible, responsive manner."6 (J.A. at
45.) Jenney initially concurred in Brown's recommendation but with-
drew his dismissal recommendation to the School Board prior to com-
mencing a public hearing on the dismissal. Instead, Jenney decided to
pursue nonrenewal of Peters's contract. Jenney avers that he was dis-
satisfied with Peters's performance because she missed meetings,
failed to communicate with appropriate persons in the school district,
inadequately planned and implemented changes to the gifted program,
and caused divisions and controversy in the program. Forty out of
fifty-three of the principals surveyed by Brown several months prior
to the non-renewal of Peters's contract felt that "the gifted program
lacks focus or direction" and that "there are serious issues which inter-
fere with the effectiveness of the gifted resource program in their
schools." (J.A. at 51.)

   In March of 1999, the School Board, on a 10-1 vote, declined to
renew Peters's probationary contract. The one dissenting member of
the Board favored terminating Peters immediately rather than simply
____________________________________________________________

(J.A. at 269.) Neither party, however, provides specific information
regarding the nature of any statements she made which allegedly "stirred
up" parents. Peters alleges that during one meeting with parents in Janu-
ary 1999, minority parents told her that when they asked Jenney what
programs were available for their children, he referred to the school
lunch program.
   6
    Peters alleges that Brown told her that he had initially opposed her
appointment because he was concerned that she would be too "militant
about minority issues" based upon her background, which Brown felt
displayed no understanding of local culture. (J.A. at 220.)

                                   6
declining to renew her contract. It is undisputed that minority enroll-
ment in the gifted program increased each year after Peters's depar-
ture.

   Peters claims that, in the sequence of events leading to the non-
renewal of her contract, the defendants thoroughly undermined her
effectiveness in a manner "designed to sabotage" her "efforts to
implement an equitable program for all children in Virginia Beach."
(J.A. at 222.) Peters asserts generally that the school district was
plagued by "numerous areas of discrimination" and "serious equity
problems," which were deemed "appropriate for the Virginia Beach
culture" by Appellees. (J.A. at 258-59.) She states that she viewed her
job as "correcting horrendous discrimination" by "consciously [run-
ning] every . . . aspect of the [gifted] program through an equity fil-
ter" in order to "proactively support[ ] the needs and rights of
minority children." (J.A. at 260-61.) She claims that defendant Brown
had "maintained programming and an identification process that
favored children from white, affluent, influential families and
excluded minority children." (J.A. at 263.)

                                  B.

    Following the nonrenewal of her contract, Peters filed this action
on February 16, 2001, claiming that Jenney, as well as others con-
nected with the school district, violated her rights under Title VI, dis-
charged her in retaliation for the exercise of her First Amendment
rights in violation of § 1983, and defamed her under Virginia com-
mon law. Appellees filed a motion for summary judgment on October
9, 2001. Peters filed an opposition on October 27, 2001. Appellees
filed a rebuttal limited to the issue of Peters's defamation claim on or
about October 26, 2001. The district court held a hearing on October
30, 2001, after which it granted Appellees' summary judgment
motion in full.7 Peters timely appealed and challenges only the district
court's dismissal of her Title VI and First Amendment retaliation
claims.
____________________________________________________________
   7
     The district court's reasoning for its decision was not embodied in a
written opinion but was simply stated from the bench.

                                   7
                                   II.

    We review the entry of summary judgment in favor of Appellees
de novo. American Legion Post 7 v. City of Durham, 239 F.3d 601,
605 (4th Cir. 2001). Summary judgment is appropriate only "if the
pleadings, depositions, answers to interrogatories, and admissions on
file, together with the affidavits, if any, show that there is no genuine
issue as to any material fact . . . ." Fed. R. Civ. P. 56(c); Celotex Corp.
v. Catrett, 477 U.S. 317, 322 (1986). In deciding whether there is a
genuine issue of material fact, "the evidence of the nonmoving party
is to be believed and all justifiable inferences must be drawn in its
favor." Durham, 239 F.3d at 605. A mere scintilla of proof, however,
will not suffice to prevent summary judgment; the question is "not
whether there is literally no evidence, but whether there is any upon
which a jury could properly proceed to find a verdict for the party"
resisting summary judgment. Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 251 (1986) (internal quotation marks omitted). A failure to
produce evidence sufficient to permit a jury to find for the nonmovant
plaintiff as to one of the elements of his cause of action renders all
other issues of fact immaterial. Celotex, 477 U.S. at 323.

                                   A.

    The district court granted summary judgment for Appellees as to
Peters's Title VI retaliation claims on the ground that after Alexander
v. Sandoval, 532 U.S. 275 (2001), no private cause of action exists for
retaliation either under Title VI or its implementing regulations. We
will proceed by stating the relevant statutory and regulatory provi-
sions and will then analyze the impact of Sandoval on the availability
of a cause of action for Title VI retaliation.

   Section 601 of Title VI of the Civil Rights Act of 1964 provides
that:

          No person in the United States shall, on the ground of race,
          color or national origin, be excluded from participating in,
          be denied the benefits of, or be subjected to discrimination
          under any program or activity receiving Federal financial
          assistance.

                                    8
42 U.S.C.A. § 2000d.

   Section 602 of the Act provides that:

          Each Federal department and agency which is empowered
          to extend Federal financial assistance to any program or
          activity . . . is authorized and directed to effectuate the pro-
          visions of section 2000d of this title with respect to such
          program or activity by issuing rules, regulations, or orders
          of general applicability . . . .

42 U.S.C.A. § 2000d-1.

   The Department of Education has promulgated a regulation, 34
C.F.R. Part 100, which provides:

          (e) Intimidatory or retaliatory acts prohibited. No recipient
          or other person shall intimidate, threaten, coerce, or discrim-
          inate against any individual for the purpose of interfering
          with any right or privilege secured by section 601 of the Act
          or this part, or because he has made a complaint, testified,
          assisted, or participated in any manner in an investigation,
          proceeding, or hearing under this part.

34 C.F.R. § 100.7(e) (second emphasis added).

    The Department of Education's Title VI regulations, which estab-
lish rights under "this part" for purposes of 34 C.F.R. § 100.7(e), for-
bid intentional discrimination, as well as practices that have a
disparate impact, but are not intentionally discriminatory. 34 C.F.R.
§ 100.3. The regulations further require "affirmative action to over-
come the effects of prior discrimination," 34 C.F.R. § 100.3(b)(6)(i),
and permit affirmative action "even in the absence of such prior dis-
crimination," 34 C.F.R. § 100.3(b)(6)(ii).

                                    B.

   It is well-settled that there is an implied private right of action to
enforce § 601's core prohibition of discrimination in federally-

                                    9
financed programs. Guardians Ass'n v. Civil Serv. Comm'n, 463 U.S.
582, 610-611 (1983); cf. Cannon v. Univ. of Chicago, 441 U.S. 677,
699 (1979) (addressing Title IX, and suggesting that a private right
of action exists with respect to Title VI). It is equally clear that § 601
prohibits only intentional discrimination, not "disparate impact" prac-
tices. Alexander v. Sandoval, 532 U.S. 275, 280 (2001); cf. Regents
of Univ. of Cal. v. Bakke, 438 U.S. 265, 287 (§ 601 "proscribe[s] only
those racial classifications that would violate the Equal Protection
Clause or the Fifth Amendment") (opinion of Powell, J.).

    In Sandoval, the Court addressed the question of whether
assumedly valid § 602 regulations that forbid disparate impact practices8
are enforceable via an implied private right of action. Sandoval, 532
U.S. at 282. The Court held that they are not, because Congress must
authorize causes of action; "agencies may play the sorcerer's appren-
tice," specifying to some degree the content of rights conferred by
statute, but may not act as "the sorcerer himself," creating causes of
action not established by Congress. Id. at 291. On the other hand, the
Sandoval Court held that "regulations applying § 601's ban on inten-
tional discrimination," if valid and reasonable under the standard of
Chevron USA, Inc. v. Natural Resources Defense Council, 467 U.S.
837 (1984), are enforceable in a private action. Sandoval, 532 U.S. at
284. The Court elaborated:

        We do not doubt that regulations applying § 601's ban on
        intentional discrimination are covered by the cause of action
        to enforce that section. Such regulations, if valid and reason-
        able, authoritatively construe the statute itself, see
        NationsBank of N.C., N.A. v. Variable Annuity Life Ins. Co.,
        513 U.S. 251, 257, 115 S.Ct. 810, 130 L.Ed.2d 740 (1995);
        Chevron U.S.A., Inc. v. Natural Resources Defense Council,
        Inc., 467 U.S. 837, 843-44, 104 S.Ct. 2778, 81 L.Ed.2d 694
        (1984), and it is therefore meaningless to talk about a sepa-
        rate cause of action to enforce the regulations apart from the
        statute. A Congress that intends the statute to be enforced
____________________________________________________________
   8
     The Supreme Court has assumed without deciding that a regulation
could be valid under § 602 (as a "means of effectuating" Title VI) with-
out being a valid interpretation of § 601, which prohibits only intentional
discrimination. Sandoval, 532 U.S. at 282.

                                   10
         through a private cause of action intends the authoritative
         interpretation of the statute to be so enforced as well.

Sandoval, 532 U.S. at 284.

   Under the familiar Chevron standard, "when it appears that Con-
gress delegated authority to an agency generally to make rules carry-
ing the force of law, we give great deference to an administrative
implementation of the particular statutory provision." McDaniels v.
United States, 300 F.3d 407, 411 (4th Cir. 2002) (internal quotation
marks and alterations omitted). In applying the Chevron standard, "we
inquire first whether the intent of Congress is clear as to the precise
question at issue . . . . If so, that is the end of the matter."
NationsBank of N.C., N.A. v. Variable Annuity Life Ins. Co., 513 U.S.
251, 257 (1995) (internal quotation marks and citations omitted). If,
however,

         the statute is silent or ambiguous with respect to the specific
         issue, the question for the court is whether the agency's
         answer is based on a permissible construction of the statute.
         If the administrator's reading fills a gap or defines a term in
         a way that is reasonable in light of the legislature's revealed
         design, we give the administrator's judgment controlling
         weight.

Id. (internal quotation marks and citations omitted).

   To determine whether there is a private cause of action for retalia-
tion under Title VI, we must resolve the question of whether 34
C.F.R. § 100.7(e)'s retaliation prohibition is an interpretation of
§ 601's core antidiscrimination mandate. If § 100.7(e) is an interpreta-
tion of § 601 that is valid under Chevron, it commands deference and
may be enforced via an implied private right of action. If instead,
§ 100.7(e) is a regulation which, even if valid as a § 602 "means of
effectuating" Title VI, nonetheless "forbid [s] conduct that § 601 per-
mits," Sandoval, 532 U.S. at 285, namely conduct other than inten-
tional discrimination, the regulation may not be enforced via an
implied private right of action.9
____________________________________________________________
   9
    To the extent that Peters cannot show an implied right of action to
enforce the retaliation regulations, § 1983 does not provide Peters with

                                  11
                                  C.

    Appellees argue that § 601 does not forbid retaliation and that the
prohibition on retaliation therefore arises solely from agency regula-
tions that are, after Sandoval, unenforceable via an implied private
right of action. In support of this proposition, Appellees cite Preston
v. Virginia ex rel. New River Community College, 31 F.3d 203 (4th
Cir. 1994), in which we held that 34 C.F.R. § 100.7(e) prohibits retali-
ation. Id. at 206 n.2. Reliance on Preston is, however, misplaced; it
does not follow from our observation that § 100.7(e) prohibits retalia-
tion that this prohibition is unenforceable in a private action. Section
100.7(e) is enforceable in a private action if it is a "regulation[ ]
applying § 601's ban on intentional discrimination," Sandoval, 532
U.S. at 284, and nothing in Preston suggests that it is not such a regu-
lation.

    Further, the failure of § 601 to include a specific prohibition on
retaliation apart from its general prohibition of racial discrimination
cannot, in light of relevant precedent interpreting similarly worded
antidiscrimination statutes, lead to an inference that Congress did not
mean to prohibit retaliation in § 601, or that those who oppose inten-
tional discrimination violative of § 601 are not within the class for
whose benefit Congress enacted that provision. In Sullivan v. Little
Hunting Park, Inc., 396 U.S. 229 (1969), the Supreme Court, inter-
preting 42 U.S.C.A. § 1982's grant to all citizens of the same rights
to transact in property "as is enjoyed by white citizens," held that a
____________________________________________________________

a cause of action. "An administrative regulation . . . cannot create an
enforceable § 1983 interest not already implicit in the enforcing statute."
Smith v. Kirk, 821 F.2d 980, 984 (4th Cir. 1987). Relying partially on
Smith, the Third Circuit has recently rejected the claim that disparate
impact regulations promulgated under § 602 of Title VI are enforceable
via § 1983. South Camden Citizens in Action v. New Jersey Dep't of
Envtl. Prot., 274 F.3d 771, 790 (3d Cir. 2001) (stating that disparate
impact regulations are "too far removed from Congressional intent to
constitute a `federal right' enforceable under § 1983" (internal citation
omitted)); see also Kissimmee River Valley Sportsman Ass'n v. City of
Lakeland, 250 F.3d 1324, 1327 (11th Cir. 2001) (holding that regulations
which, even if valid, impose new and distinct obligations not found in the
statute itself, are not enforceable via § 1983).

                                  12
white man who was expelled from a neighborhood board for attempt-
ing to sell property to a black man could maintain an action under
§ 1982. Id. at 236. Section 1982, like § 601 of Title VI, contains no
explicit retaliation provision. The Sullivan Court noted that the white
plaintiff was expelled "for the advocacy of [a black man's] cause
. . . . If that sanction, backed by a state court judgment, can be
imposed, then [the plaintiff] is punished for trying to vindicate the
rights of minorities protected by § 1982 . . . . [T]here can be no ques-
tion but that [the plaintiff]" may maintain an action under § 1982. Id.
Sullivan thus stands for the proposition that a prohibition on discrimi-
nation should be judicially construed to include an implicit prohibi-
tion on retaliation against those who oppose the prohibited
discrimination. Additionally, we have held that retaliation is a viable
theory under 42 U.S.C.A. § 1981, which, similarly to § 601 of Title
VI, prohibits only intentional discrimination and makes no separate
reference to retaliation. See Fiedler v. Marumsco Christian Sch., 631
F.2d 1144, 1149 n.7 (4th Cir. 1980); see also Johnson v. Univ. of Cin-
cinnati, 215 F.3d 561, 576 (6th Cir. 2000) (holding, based on Sulli-
van, that retaliation is a viable theory under § 1981).

    Our good colleague's dissent argues that, under the approach to
analyzing implied private rights of action embodied in Cannon v.
University of Chicago, 441 U.S. 677, 688 (1979), Peters's claim fails
because she is not a member of the class for whose benefit Congress
enacted § 601. Post, at 23-24. Thus, the dissent argues, even if § 601
contains an implicit retaliation prohibition, no private right of action
is available to Peters. The difficulty with this argument is that both
Sullivan and Fiedler expressly held, not only that the analogous lan-
guage of §§ 1981 and 1982 forbids retaliation for opposing the prac-
tices that those provisions prohibit, but also that a private right of
action is available to those who engage in protected opposition under
§§ 1981 and 1982. See Sullivan, 396 U.S. at 237 (holding that "there
can be no question" that a white plaintiff subjected to adverse action
for attempting to sell property to a black man may "maintain this
action" under § 1982); Fiedler, 631 F.2d at 1149 (white student plain-
tiffs injured because of association with black students have statutory
standing to sue under § 1981). The dissent's precise mode of reason-
ing would mandate a different result in both cases, effectively disturb-
ing settled precedent.

                                  13
    Moreover, the Sullivan line of authority has found broad and con-
tinuing acceptance, in this court and others, long after Cannon was
decided. See Murrell v. Ocean Mecca Hotel, Inc., 262 F.3d 253, 258
(4th Cir. 2001) (following Fiedler; holding that a white motel cus-
tomer evicted due to association with black customers may maintain
a private action under § 1981); Johnson, 215 F.3d 561, 576 (6th Cir.
2000) (white plaintiff allegedly retaliated against for opposing dis-
crimination may bring suit under § 1981); Phelps v. Wichita Eagle-
Beacon, 886 F.2d 1262, 1266-67 (10th Cir. 1989) (plaintiff, a white
attorney, who was allegedly subjected to adverse action because of
his representation of black clients, may maintain action under § 1981
if he can show that he was deprived of an interest protected by
§ 1981); Skinner v. Total Petroleum, Inc., 859 F.2d 1439, 1447 (10th
Cir. 1988) (white employee allegedly terminated for assisting a black
employee could maintain an action under § 1981).

    Section 1981, like § 601, "only proscribes purposeful discrimina-
tion." Murrell, 262 F.2d at 257. Neither § 601, nor §§ 1981 or 1982,
contains an explicit retaliation provision. Yet, as a matter of sub-
stance, a matter of standing, and a matter of the availability of a pri-
vate right of action, myriad courts, before and after Cannon, have
held that the general prohibitions on intentional discrimination
embodied in §§ 1981 and 1982 extend to provide a cause of action to
those who can demonstrate that they have been purposefully injured
due to their opposition to intentional racial discrimination. The ques-
tion thus reduces to whether we can reverse, under Chevron's defer-
ential mandate, an agency construction that is materially identical to
the approach taken over a period of decades by the Supreme Court,
this court, and numerous other courts, without the benefit of Chevron
deference, in construing provisions that are indistinguishable from
§ 601 in relevant respects. In particular, an examination of this court's
decisions in Fiedler and Murrell convinces us that maintaining the
coherence and analytical consistency of our precedent requires that
we answer this question in the negative.10
____________________________________________________________
  10
     We note that the Eleventh Circuit's opinion in Jackson v. Birming-
ham Bd. of Educ., 309 F.3d 1333 (11th Cir. 2002), did not consider the
impact of Sullivan and its progeny on the question that we decide today.

                                 14
    In light of the lengthy line of authority discussed above, we con-
clude that an agency quite reasonably could construe § 601 to forbid
purposeful retaliation based upon opposition to practices made unlaw-
ful by § 601. For example, an agency could reason that such retalia-
tion serves as a means of implementing or actually engaging in
intentional discrimination by encouraging such discrimination and
removing or punishing those who oppose it or refuse to engage in it.
Clearly, a practice such as expelling any student who speaks against
an officially sanctioned and explicit exclusion of a particular racial
group from a school program, or terminating a teacher who refuses
to give lower grades to some students on the basis of race, would vio-
late § 601 on a Chevron-permissible construction of that provision.
Further, it is neither inconsistent with the text of § 601 nor an unrea-
sonable construction of that section for an agency to construe it to
cover those who are purposefully injured for opposing the intentional
discrimination Congress made unlawful via § 601. In this connection,
we note that the regulation in question expressly addresses intimida-
tory, coercive, or discriminatory conduct engaged in "for the purpose
of interfering with any right or privilege secured by Section 601" of
Title VI. 34 C.F.R. § 100.7(e) (emphasis added). The regulation thus
targets retaliatory action actually intended to bring about a violation
of § 601's core prohibition on intentional racial discrimination. Retal-
iation of this sort bears such a symbiotic and inseparable relationship
to intentional racial discrimination that an agency could reasonably
conclude that Congress meant to prohibit both, and to provide a rem-
edy for victims of either. Thus, Appellees' contention that no retalia-
tion of any kind is prohibited by Title VI is untenable. To accept such
a contention, we would have to reverse under the Chevron standard
an agency construction of § 601 that is, in effect, the same one devel-
oped by the Supreme Court in Sullivan in construing the similar pro-
visions of § 1982 and embraced by this and other courts in construing
§ 1981. This we cannot do.

                                   D.

    Having determined that 34 C.F.R. § 100.7(e)'s retaliation prohibi-
tion is, at least to some extent, a valid interpretation of § 601 that is
enforceable via § 601's implied private right of action, the question
remains of the scope and contours of any privately enforceable retali-
ation prohibition. The answer must turn on which portion of

                                   15
§ 100.7(e) one examines. The regulation's prohibition on retaliation
"for the purpose of interfering with any right or privilege secured by
section 601 of the Act" is, for the reasons we have discussed above,
a valid interpretation of § 601 and is enforceable via an implied pri-
vate right of action. 34 C.F.R. § 100.7(e) (emphasis added). On the
other hand, the regulation's prohibition on retaliation "for the purpose
of interfering with any right or privilege secured by . . . this part"
encompasses every right or privilege created by Part 100. Id. (empha-
sis added). Part 100 rights include the right to be free of unintentional
disparate impact practices. It is clear after Sandoval that Congress, in
enacting § 601, did not forbid unintentional disparate impact practices
but merely forbade intentional discrimination. Only the prohibition of
intentional discrimination, as validly construed by regulations, is
enforceable via a private right of action. It cannot be that a valid inter-
pretation of § 601 protects opposition to practices that are clearly out-
side § 601's ambit. Thus, the correct inquiry is whether the practices
which Peters opposed constituted intentional discrimination forbidden
by § 601.11 Stated another way, § 601's implicit prohibition on retalia-
tion is congruent with and limited by, § 601's basic prohibition on
intentional discrimination. Thus, the retaliation regulations are
enforceable via an implied private right of action to the extent that
they forbid retaliation for opposing practices that one reasonably
believes12 are made unlawful by § 601.13 Insofar as they forbid retalia-
____________________________________________________________
    11
       Peters contends that retaliation is inherently intentional in nature, that
all retaliation is intentional discrimination, and thus, that Sandoval is of
no moment in this case. We note, however, that "retaliation" exists con-
ceptually only by reference to the acts which form the basis for it. Termi-
nating an employee because she opposes practices which have nothing
to do with Title VI is not Title VI retaliation. See 34 C.F.R. § 100.7(e)
("No recipient . . . shall . . . discriminate against any individual for the
purpose of interfering with any right or privilege secured by section 601
of the Act . . . ." (emphasis added)).
   12
        See pp. 18-19 infra for our discussion of the reasonable belief stan-
dard.
   13
     Our conclusion in this respect accords with the position urged by the
United States as amicus curiae, whose participation in this appeal has
been helpful to the court. The United States limited its argument to the
availability of a retaliation cause of action under Title VI and expressed
no opinion regarding the availability of a cause of action via § 1983 or
regarding Peters's First Amendment claims.

                                    16
tion for opposing disparate impact practices not actionable under
§ 601, the regulations may not be enforced either via the § 601 private
right of action or § 1983.

                                    E.

    Before the district court, Appellees argued only one ground — the
total unavailability of a cause of action for Title VI retaliation — in
support of summary judgment as to Peters's Title VI retaliation claim.
The district court did not address (and Appellees did not ask it to
address) whether Peters succeeded in creating a genuine issue of fact
as to whether she reasonably believed the school district to be
engaged in intentional discrimination that would violate Title VI.14

     At oral argument, Appellees denied that the record in this case
could support any inference that the practices opposed by Peters con-
stituted intentional discrimination. If correct, this conclusion would be
fatal to Peters's Title VI retaliation claim. While we may affirm sum-
mary judgment on alternate grounds and may articulate the law gov-
erning a claim properly before us in a manner different from that
urged by the parties, we will not ordinarily affirm summary judgment
on grounds raised by an appellee for the first time on appeal, "where
the parties were not afforded an opportunity to develop the issue
below . . . so that the party was not on notice of the need to meet it
. . . ." FDIC v. Lee, 130 F.3d 1139, 1142 (5th Cir. 1997). Fairness
____________________________________________________________
   14
      This state of affairs does not impair our ability to articulate the law
governing Title VI retaliation claims; "[w]hen an issue or claim is prop-
erly before the court, the court is not limited to the particular legal theo-
ries advanced by the parties, but rather retains the independent power to
identify and apply the proper construction of governing law." Kamen v.
Kemper Financial Servs., 500 U.S. 90, 99 (1991). Thus, given that the
issue of the availability of a private right of action for Title VI retaliation
is properly before us, we have the authority to determine the contours of
any cause of action that is available. See Forshey v. Principi, 284 F.3d
1335, 1357 (Fed. Cir. 2002) (en banc) (applying the Kamen framework,
and stating by way of example that if one party argues that a beyond a
reasonable doubt standard of proof is applicable to an issue and the other
party argues that a preponderance of the evidence standard is applicable,
the Court of Appeals may hold that an (intermediate) clear and convinc-
ing evidence standard applies).

                                    17
demands that a party be given an appropriate opportunity to present
evidence on each aspect of her claim before suffering an adverse
entry of summary judgment. Thus, because it is possible that Peters
can develop additional evidence supporting the conclusion that she
reasonably believed the school district to have been engaged in inten-
tional discrimination, we will remand for such additional discovery as
may be warranted.

    In order to assist the district court on remand, we will briefly
review the elements of a Title VI retaliation claim. To make a claim
for Title VI retaliation, Peters must show (1) that she engaged in pro-
tected activity; (2) that Appellees took a material adverse employment
action against her, and (3) that a causal connection existed between
the protected activity and the adverse action.15 Ross v. Communica-
tions Satellite Corp., 759 F.2d 355, 365 (4th Cir. 1985), overruled on
other grounds by Price Waterhouse v. Hopkins, 490 U.S. 228 (1989)
(addressing Title VII retaliation). As in other civil rights contexts, to
show "protected activity," the plaintiff in a Title VI retaliation case
need "only . . . prove that he opposed an unlawful employment prac-
tice which he reasonably believed had occurred or was occurring."16
Bigge v. Albertson's, Inc., 894 F.2d 1497, 1503 (11th Cir. 1990); see
also Ross, 759 F.3d at 355 n.1 (stating that a Title VII oppositional
retaliation claimant need not show that the underlying claim of dis-
crimination was in fact meritorious in order to prevail).17 The inquiry
____________________________________________________________
   15
      Retaliation may be proved either via direct evidence or the burden-
shifting scheme of McDonnell Douglas Corp. v. Green, 411 U.S. 792
(1973). The difference, however, between direct evidence and McDon-
nell Douglas proof in the retaliation context pertains to the third, causal-
connection, prong of a retaliation claim, which may be proved circum-
stantially in the McDonnell Douglas context. Bigge v. Albertson's, Inc.,
894 F.2d 1497, 1503 (11th Cir. 1990).
    16
       Oppositional activities are not protected unless they are proportionate
and reasonable under the circumstances; courts must balance the purpose
of protecting opposition to discrimination against Congress's "manifest
desire not to tie the hands of employers in the objective selection and
control of personnel." Laughlin v. Metro. Washington Airports Auth.,
149 F.3d 253, 259 (4th Cir. 1998) (addressing Title VII retaliation)
(internal citation omitted).
   17
      In contrast to Title VI, the Fourteenth Amendment's Equal Protection
Clause, and the equal protection component of the Fifth Amendment,

                                   18
is therefore (1) whether Peters "subjectively (that is, in good faith)
believed" that the district had engaged in a practice violative of § 601,
and (2) whether this belief "was objectively reasonable in light of the
facts,"18 a standard which we will refer to as one of "reasonable
belief." Weeks v. Harden Mfg. Corp., 291 F.3d 1307, 1312 (11th Cir.
2002).

                                  III.

   The district court also granted summary judgment to Appellees on
Peters's First Amendment retaliation claim, which she pleaded as an
assertion that Appellees "retaliat[ed] against her because of her advo-
____________________________________________________________

Title VII prohibits practices that are not intentionally discriminatory but
that have a disparate impact on members of a particular racial group.
Griggs v. Duke Power Co., 401 U.S. 424, 432 (1971) (stating that, under
Title VII, the "absence of discriminatory intent does not redeem employ-
ment procedures or testing mechanisms that operate as `built-in head-
winds' for minority groups and are unrelated to measuring job
capability").
   18
      While proof of a disparate impact, in combination with other "cir-
cumstantial and direct evidence of intent," Arlington Heights v. Metro.
Housing Dev. Corp., 429 U.S. 252, 266 (1977), can sometimes support
an inference of intentional discrimination, a jury issue on intentional dis-
crimination is not created ipso facto by pointing to a policy's disparate
effects. Gen. Building Contractors Ass'n, Inc. v. Pennsylvania, 458 U.S.
375, 396 (1982) (stating that "[i]t would be anomalous to hold that
§ 1981 could be violated only by intentional discrimination and then to
find this requirement satisfied by proof" of disparate impact); see also
Reno v. Bossier Parish School Bd., 520 U.S. 471, 487 (1997) (noting that
the impact of an official action is sometimes probative, along with other
evidence, of the intent behind the action). A facially neutral policy "does
not violate [Title VI] solely because of its disproportionate effects."
Pryor v. NCAA, 288 F.3d 548, 562 (3d Cir. 2002) (quoting Stehney v.
Perry, 101 F.3d 925, 937 (3d Cir. 1996)). Indeed, "[t]o prove intentional
discrimination by a facially neutral policy, a plaintiff must show that the
relevant decisionmaker . . . adopted the policy at issue `because of,' not
merely `in spite of,' its adverse effects upon an identifiable group." Id.
(quoting Personnel Administrator of Massachusetts v. Feeney, 442 U.S.
256, 279 (1979)). Deliberate indifference to a policy's disparate impacts,
as opposed to the purposeful pursuit of those impacts, is not a viable the-
ory under Title VI. Id. at 567.

                                  19
cacy for a racially equitable gifted program" in violation of 42
U.S.C.A. § 1983 and the Fourteenth Amendment. (J.A. at 12.) The
district court held that Peters's complaint made no reference to the
First Amendment and thus did not properly plead a First Amendment
claim, and that even if the issue had been properly pleaded, Peters did
not create a genuine issue of fact regarding the causal link between
any protected expression and adverse employment action.

    At the outset, it is clear that the First Amendment claim was prop-
erly pleaded. See McKinley v. Kaplan, 177 F.3d 1253, 1257 (11th Cir.
1999) (noting that no heightened requirements of pleading particular-
ity apply to First Amendment claims brought via 42 U.S.C.A.
§ 1983). Peters alleged in her complaint that she was terminated
because of her advocacy of changes to the gifted program, in violation
of the Fourteenth Amendment. To the extent that this method of
pleading created ambiguity as between a procedural due process or
equal protection claim and a First Amendment claim, the facts alleged
as the basis for the claim would make it clear that the claim arose
under the First Amendment as incorporated by the Fourteenth
Amendment. See Krieger v. Fadely, 211 F.3d 134, 137 (D.C. Cir.
2000) (noting that complaints need not "plead law or match facts to
every element of a legal theory" (internal quotation marks omitted)).
In this connection, we note that Appellees fully addressed the First
Amendment claim on the merits in their summary judgment submis-
sions. While less than crystalline, Peters's brief in opposition to sum-
mary judgment characterized her claim as involving a violation of the
right "to be free from unlawful discrimination as guaranteed by the
First and Fourteenth Amendments." (J.A. at 252). At oral argument
on Appellees' summary judgment motion, Peters characterized her
claim as "in the nature of a free speech argument." (J.A. at 1217). The
district court then asked Peters why she didn't "brief the free speech
issue then, or at least make it clearer than you did." (J.A. at 1217).
Peters's counsel responded that a basis for Peters's claim in Count
Two was that "the First Amendment gives her the right to speak out
against illegal discrimination." (J.A. at 1217-1218). After an addi-
tional colloquy, the district court asked Peters's counsel to elaborate
further on "your First Amendment claim . . . what's the causal rela-
tionship between her deprivation of her First Amendment rights and
the benefit that she lost?" (J.A. at 1227-28). Peters's counsel
responded that "she has the right under the First Amendment to advo-

                                  20
cate for racial equity in the program . . . and so the causal connection
is that because of her advocacy of nondiscrimination. . . they non-
renewed her." (J.A. at 1228). And, as we have noted, the district court
ruled on the merits of Peters's First Amendment claim. (J.A. at 1243.)

    In short, then, Peters fully, if inartfully, pleaded the factual predi-
cate for her First Amendment claim; Appellees addressed it as such
in their summary judgment submissions; Peters characterized her
claim as arising under the First Amendment in responding to those
submissions; the merits of the First Amendment claim were rather
extensively explored at oral argument on summary judgment; and the
district court ruled on the First Amendment claim on the merits.
Accordingly, both Appellees and the district court were on adequate
notice of Peters's First Amendment claim, and we do not believe that
she waived such a claim. See, e.g., Swierkiewicz v. Sorema N.A., 122
S.Ct. 92, 997-98 (2002) (noting that under the notice pleading regime
embodied in Fed. R. Civ. P. 8(a)(2), highly technical requirements of
pleading specificity are disfavored); Conley v. Gibson, 355 U.S. 41,
48 (1957) (stating that courts must "reject the approach that pleading
is a game of skill in which one mis-step by counsel may be decisive
to the outcome and accept the principle that the purpose of pleading
is to facilitate a proper decision on the merits").

    To prevail on her First Amendment retaliation claim, Peters must
show (1) that she engaged in protected expression regarding a matter
of public concern; (2) that her interest in First Amendment expression
outweighs her employer's interest in efficient operation of the work-
place; (3) that she was deprived of some valuable benefit; and (4) that
a causal relationship exists between her protected expression on mat-
ters of public concern and the loss of the benefit. Goldstein v. Chest-
nut Ridge Volunteer Fire Co., 218 F.3d 337, 351-52 (4th Cir. 2000);
Huang v. Board of Governors of the Univ. of N.C., 902 F.2d 1134,
1140 (4th Cir. 1990). The "causal relationship" inquiry focuses on
whether Peters's contract would have been renewed"`but for' her
protected speech" and "involves two steps . . . . In the first step, the
employee bears the burden of establishing the requisite causation to
prove that the protected speech was a motivating factor or played a
substantial role" in inducing the adverse action. Hall v. Marion Sch.
Dist. No. 2, 31 F.3d 183, 193 (4th Cir. 1994). "If the employee is able
to prove such, the second step shifts the burden to the employer to put

                                    21
forward evidence that it would have [taken adverse action] even in the
absence of the protected speech." Id.

    Appellees do not challenge on appeal Peters's ability to satisfy the
first three elements of a First Amendment retaliation claim. Instead,
they contend only that Peters cannot show the necessary causal con-
nection between any protected expression and the non-renewal of her
contract. On this record, a reasonable finder of fact could conclude,
however, that Peters's advocacy of various policy changes to the
gifted program was the but-for cause of her termination.19 For exam-
ple, a reasonable finder of fact could credit Peters's allegations of
extensive policy differences with her superiors in combination with
Jenney's complaints to Peters, which were reiterated in the very letter
by which Jenney recommended Peters's dismissal, that she was
fomenting "unrest in the gifted community." (J.A. at 171.) Indeed,
Peters's "inappropriate communications with parents, principals,
teachers and media" were among Jenney's specifically enumerated
reasons for recommending Peters's termination. (J.A. at 172.) Of
course, evidence also abounds as to the possible performance-related
reasons for the nonrenewal of Peters's contract, but a reasonable
finder of fact could conclude, when confronted with this conflicting
evidence, that whatever performance inadequacies might have been
present, Peters ultimately was not offered a renewed contract because
of her advocacy, within and outside the school district, of changes to
the gifted program. Thus, the district court's grounds for entering
summary judgment against Peters on her First Amendment retaliation
claim are not viable.20 Accordingly, we vacate the district court's
grant of summary judgment in favor of Appellees on Peters's First
Amendment retaliation claim.
____________________________________________________________
   19
      We note that a broader universe of advocacy is relevant to Peters's
First Amendment retaliation claim than to her Title VI retaliation claim,
because the category of speech on a matter of public concern is broader
than the category of opposition to practices reasonably believed to be
violative of Title VI.
   20
     Appellees did not contend, in their motion for summary judgment
below, that Peters is a "policymaker" under the rationale of Elrod v.
Burns, 427 U.S. 347 (1976), and Branti v. Finkel, 445 U.S. 507 (1980).

                                 22
                                  IV.

   The Department of Education has construed § 601 of Title VI to
forbid retaliation, and to the extent that this prohibition has as its
predicate opposition to practices forbidden by § 601, it is a reasonable
interpretation of § 601 itself, which is enforceable via a private right
of action. Nonetheless, a plaintiff bringing a Title VI retaliation claim
must show that she believed, in good faith and with objective reason-
ableness, that she was opposing intentional discrimination of the sort
that § 601 forbids. We therefore vacate the district court's entry of
summary judgment dismissing Peters's Title VI retaliation claim and
remand to allow the parties to address the nature of the practices
which Peters opposed, as well as the other aspects of her claim. We
vacate the district court's entry of summary judgment in favor of
Appellees on Peters's First Amendment retaliation claim because that
claim was adequately pleaded and sufficient evidence existed to sur-
vive summary judgment regarding the necessary causal connection
between Peters's advocacy and the nonrenewal of her contract, and
remand for such additional proceedings as may be necessary on
Peters's First Amendment claim.

                                         VACATED AND REMANDED

WIDENER, Circuit Judge, dissenting:

   I respectfully dissent. I do not believe that Title VI creates a private
right of action for persons who are not direct victims of discrimina-
tion so I would affirm the district court's order granting summary
judgment to defendants on plaintiff's Title VI claim. Furthermore, as
I do not believe that plaintiff properly presented a First Amendment
claim, I would affirm the district court's dismissal of count two of the
complaint.

                                   I.

   For Dr. Peters to successfully prosecute a claim of retaliation under
section 601 of Title VI, 42 U.S.C. § 2000d, the court must answer
three questions in the affirmative: 1) Was plaintiff retaliated against
for complaining of intentional discrimination, rather than disparate

                                   23
impact discrimination; 2) Are retaliation claims included within sec-
tion 601's prohibition against intentional discrimination; and 3) Is
plaintiff a member of the class of persons Congress sought to protect
in enacting section 601? While I think insufficient the majority's reli-
ance on an "implicit" prohibition to find a private right of action for
retaliation under section 601, I note that it is not necessarily required
to decide whether section 601 prohibits retaliation, for the judgment
of the district court may be affirmed on the ground that Dr. Peters, as
a person who was not a direct victim of discrimination, is not within
the class of persons Congress sought to protect in enacting Title VI.

     Sandoval directs that for a private right of action for retaliation to
exist it must be found in a statute created by Congress. Alexander v.
Sandoval, 532 U.S. 275, 286 (2001). While Title VI does not create
any explicit private rights of action, Guardians Ass'n v. Civil Service
Comm'n, 463 U.S. 582, 600 (1983), the Supreme Court has inter-
preted section 601 to prohibit intentional discrimination. See Alexan-
der v. Sandoval, 532 U.S. 275, 280 (2001) ("[I]t is . . . beyond dispute
. . . that § 601 prohibits only intentional discrimination."); Alexander
v. Choate, 469 U.S. 287, 293 (1985) ("Title VI itself directly
reach[es] only instances of intentional discrimination."). Although
section 601's prohibition on intentional discrimination is enforceable
through a private right of action, private rights of action are limited
to the special class of persons Congress sought to benefit. Cannon v.
University of Chicago, 441 U.S. 677, 688 (1979) (stating "fact that a
federal statute has been violated and some person harmed does not
automatically give rise to a private cause of action in favor of that
person"); see also Regional Mgmt. Corp v. Legal Servs. Corp., 186
F.3d 457, 463 (4th Cir. 1999). Thus, not only must plaintiff prove that
section 601 prohibits retaliation, but she must also show that she is
"one of the class for whose especial benefit" Title VI was enacted.
Texas & Pac. Ry. Co. v. Rigsby, 241 U.S. 33, 39 (1916); see also
Gonzaga University v. Doe, 153 L.Ed.2d 309, 322 (2002) (citing Can-
non for the proposition that a statute is privately enforceable under
implied right "only where Congress explicitly conferred a right
directly on a class of persons that included the plaintiff in the case").

   The court's duty is to "interpret the statute Congress has passed to
determine whether it displays an intent to create not just a private
right but also a private remedy" for this particular plaintiff. See San-

                                   24
doval, 532 U.S. at 286. To determine whether a private right of action
for Dr. Peters exists under Title VI, we should look to the language
of the statute for "statutory intent is determinative." Sandoval, 532
U.S. at 286. Section 601 states "no person . . . shall on the ground of
race, color, or national origin, be excluded from participation in, be
denied the benefits of, or be subjected to discrimination under" a pro-
gram receiving federal funding. 42 U.S.C. § 2000d. The plain lan-
guage of section 601 is limited to those persons who have been
"excluded for participat[ing] in, be[en] denied the benefits of, or
be[en] subjected to discrimination" on the basis of race, color, or
national origin by a federally funded program. 42 U.S.C. § 2000d. Dr.
Peters—as a third party who alleges that she has complained about
discrimination against others, but does not allege that she is a victim
of discrimination—is not within the class of persons Congress sought
to protect in enacting Title VI.

    The Eleventh Circuit recently reached a similar conclusion in
examining section 901 of Title IX, a statute containing language iden-
tical to section 601 of Title VI in describing the persons Congress
sought to protect. See Jackson v. Birmingham Bd. of Educ., 309 F.3d
1333 (11th Cir. 2002); see also Cannon, 441 U.S. at 694-95. ("Title
IX was patterned after Title VI . . . . Except for the substitution of the
word `sex' in Title IX to replace the words `race, color, or national
origin' in Title VI, the two statutes use identical language to describe
the benefited class."). In Jackson, a high school coach of a girls' bas-
ketball team sued a local board of education alleging that the board
retaliated against the coach by removing him from his coaching posi-
tion after he complained of the school's different treatment of male
and female athletic teams. Jackson, 309 F.3d at 1335. In determining
that the high school coach did not have a private right of action for
retaliation, the Eleventh Circuit concluded that "review of both the
text and structure of Title IX yields no congressional intent to create
a cause of action for retaliation, particularly for a plaintiff who is not
a direct victim of gender discrimination." Jackson, 309 F.3d at 1348.

   Had Congress intended to extend a private right of action under
Title VI to persons other than victims of discrimination it knew how
to do so. Title VII of the Civil Rights Act of 1964 contains an anti-
retaliation section expressly prohibiting an employer from retaliating
against "any of his employees . . . because [the employee] has

                                   25
opposed any practice made an unlawful employment practice by
[Title VII], or because he has made a charge, testified, assisted, or
participated in any manner in an investigation, proceeding, or hear-
ing." 42 U.S.C. § 2000e-3(a). Unlike Title VII, Title VI contains no
indication that Congress intended to protect persons who complained
of, but were not the victims of, the discrimination prohibited by the
statute. Quite simply, the language of section 601 only protects actual
victims of race, color, and national origin discrimination. As I do not
believe that plaintiff is among the class of persons Congress sought
to protect in enacting Title VI, I would affirm the district court's judg-
ment in favor of the defendants on the Title VI claim.

    The Eleventh Circuit, in Jackson, alternately held that a private
right of action for retaliation does not exist under Title IX based on
Sandoval. See Jackson, 309 F.3d at 1344. Because this holding is a
matter of statutory construction rather than a Constitutional question,
such holding is entitled to equal dignity with the holding that the
plaintiff, Jackson, was not within the class meant to be protected by
Title IX. I depend on both aspects of Jackson for my disagreement
with the majority. As Sandoval points out, 532 U.S. at 286 (quoting
Federal Bank of Denver, N.A. v. First Interstate Bank of Denver,
N.A., 511 U.S. 164, 173 (1994)), a "`private plaintiff may not bring
a [suit based on a regulation] against a defendant for acts not prohib-
ited by the text of [the statute].'" Statutory intent is determinative in
determining whether a private remedy exists. "Without it, a cause of
action does not exist and the courts may not create one, no matter how
desirable that might be as a policy matter, or how compatible with the
statute . . . . [citations omitted] `Raising up causes of action where a
statute has not created them may be a proper function for common
law courts, but not for federal tribunals.'" Sandoval, 532 U.S. at 286-
87.

   As was the Jackson plaintiff, a coach of a girls' basketball team
who complained about a school board which he alleged had discrimi-
nated under Title IX against girls' athletics, the plaintiff in this case,
Dr. Peters, is at least twice removed from the class of people sought
to be protected by the statute. Thus, there is no intent of Congress to
protect her against retaliation, as there was no intent of Congress so
to protect Coach Jackson.

                                   26
    Jackson was a Title IX case, while Sandoval, as is the case at hand,
was a Title VI case. On the authority of Cannon, 441 U.S. at 694-95,
the Jackson court read Titles VI and IX in pari materia as do I. See
Jackson, 309 F.3d at 1339. On that account, the holding in Jackson,
that there is no cause of action for retaliation, is, for all practical pur-
poses, the holding of a sister circuit on the same question, contrary
to the decision of the majority in this case.

                                    II.

   As to plaintiff's First Amendment claim, I cannot agree with the
majority that plaintiff properly presented a first amendment claim
because it is not the responsibility of the district court or this court to
create a claim that counsel for plaintiff failed to spell out in her plead-
ings, briefs, or argument to the district court. See Clark v. National
Travelers Life Ins., 518 F.2d 1167 (6th Cir. 1975).

    While the theory of notice pleadings directs that "counsel's failure
to perceive the true basis of the claim" is not fatal at the pleading
stage, 5 Charles Alan Wright & Arthur R. Miller, Federal Practice
and Procedure § 1219 (2d ed. 1990), by the time a case reaches the
summary judgment stage, the legal basis for plaintiff's claims should
be reasonably apparent in the briefs and arguments presented by
counsel. See generally Edwards v. City of Goldsboro, 178 F.3d 231,
241 n. 6 (4th Cir. 1999) (noting that issues not briefed or argued on
appeal are deemed abandoned). We review district court decisions "in
light of what was, in fact, before it[,]" and should not permit, even in
pro se cases, which this is not, "fleeting references to preserve ques-
tions on appeal" or require "district courts to anticipate all arguments
that clever counsel may present in some appellate future." Beaudett
v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

   Count two alleges that under 42 U.S.C. § 1983, defendants
"violated the Constitutional rights of Peters when they retaliated
against her for promoting a racially equitable gifted program."

                                    27
JA 8.* Count two is devoid of references to the First Amendment.
The ambiguous language of count two creates a mystery as to what
constitutional protection or protections plaintiff sought to invoke.

    Moreover, as the case progressed to the summary judgment stage,
plaintiff failed to develop her argument to the court to clarify that she
was asserting a first amendment claim. Instead, plaintiff's counsel
continued to present vague and nonspecific arguments regarding the
type of constitutional violation alleged. In fact, the record reveals that
plaintiff's counsel on two separate occasions represented to the dis-
trict court that she was asserting an equal protection claim in count
two. See JA 253 (urging district court in response brief opposing sum-
mary judgment to "deny the Defendants' motion for summary judg-
ment on the issue of § 1983 equal protection" (emphasis added)); JA
____________________________________________________________

   *                            Count Two

                           42 U.S.C. § 1983

   (Against the School Board and Against the Individuals in both
              their Official and Individual Capacities)

45. The Fourteenth Amendment to the United States Constitution
         requires that a state shall not "deny to any person within its juris-
         diction the full protection of the laws."

46. 42 U.S.C. § 1983 provides in part:

          Every person who, under color of any statute, ordinance,
          regulation, custom, or usage, of and State or Territory or the
          District of Columbia subjects, or causes to be subjected, any
          citizen of the United States or other person within the juris-
          diction thereof to the deprivation of any rights, privileges, or
          immunities secured by the Constitution and laws, shall be
          liable to the party injured in an action at law, suit in equity,
          or other proper proceeding for redress.

47. Under 42 U.S.C. § 1983, Defendants, acting under color of state
        law, may be held liable for their actions in violating the constitu-
        tional rights of Peters under the Fourteenth Amendment, namely by
        retaliating against her because of her advocacy for a racially equita-
        ble gifted program in the District.

48. The Defendants violated the Constitutional rights of Peters when
        they retaliated against her for promoting a racially equitable gifted
        program in the District.

                                   28
1216 (stating to district court during summary judgment hearing "I
would like to move on to the second count . . . and that is the equal
protection claim" (emphasis added)). In light of counsel for plaintiff's
representations, I cannot agree with the majority's conclusion that if
"this method of pleading created ambiguity as between a procedural
due process or equal protection claim and a First Amendment claim,
the facts alleged as the basis for the claim would make it clear that
the claim arose under the First Amendment." Slip op. at 20. Neither
is it relevant that the facts asserted in plaintiff's complaint would sup-
port a First Amendment claim where, as here, plaintiff failed to pres-
ent the First Amendment argument to the district court. Cf. Picard v.
Connor, 404 U.S. 270, 277 (1971) (holding in the context of exhaus-
tion that even when petitioner presented all the facts supporting con-
stitutional claim, it was error for a court of appeals to decide a
constitutional theory not fairly presented to state court). Liberal plead-
ing rules do not require a defendant or the court to hypothesize as to
the constitutional protection a plaintiff seeks to vindicate when plain-
tiff continues to provide unresponsive and contradictory arguments.

    Moreover, statements from both the district court and defense
counsel should have alerted counsel for plaintiff of the need to clarify
her pleadings and argument to the court. See generally JA 1217 (ques-
tioning by district court at summary judgment hearing regarding as to
why plaintiff "did not brief the free speech issue"); JA 1240 (conclud-
ing that "pleadings by plaintiff create a bit of mystery to [the court]
as to actually what they are seeking" in count two). Despite the
expressed dissatisfaction of the district court, plaintiff did not move
the district court, as she might have, to amend her complaint, but
instead, now, in effect, seeks permission from this court to amend her
complaint to add a First Amendment claim. The facts do not support
effectively allowing plaintiff to move to amend for the first time on
appeal. Accordingly, I would affirm the district court's decision that
plaintiff failed to state a First Amendment claim.

                                   29